Citation Nr: 0111261	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for residuals of left knee arthroscopy for 
internal derangement, currently evaluated as 10 percent 
disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for left knee degenerative changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a total right knee medial 
meniscectomy, currently evaluated as 10 percent disabling.

4.  Entitlement to the assignment of a higher disability 
evaluation for right knee degenerative changes, currently 
evaluated as 10 percent disabling.

5.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for a right thumb injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established entitlement to 
service connection for residuals of a total right medial 
meniscectomy with mild degenerative changes and also to a 
right thumb injury (noncompensable) and for a left knee 
injury with degenerative changes (noncompensable) secondary 
to a right knee injury effective from March 5, 1998.  The 
effective date was adjusted retroactive to June 24, 1997 
pursuant to a March 1999 rating.

After the appeal was perfected and pursuant to a July 1999 
rating decision, a separate 10 percent evaluation for 
degenerative joint disease of the right knee was assigned and 
also a 10 percent evaluation for the veteran's left knee 
degenerative changes was assigned.  A separate 10 percent 
evaluation was assigned for residuals of an arthroscopy and 
for internal derangement of the left knee pursuant to a 
November 1999 evaluation.  The effective date for the 
assignment of all the respective ratings is June 24, 1997.

The right thumb disability will be addressed in the remand 
portion of the below decision.

FINDINGS OF FACT

1.  The veteran's left knee disability manifests by pain, 
arthritis and range of motion no worse than limitation of leg 
flexion to 60 degrees or more and limitation of leg extension 
to 5 degrees or less and without moderate or greater 
recurrent subluxation or lateral instability.

2.  The veteran's right knee disability manifests by pain, 
arthritis and range of motion no worse than limitation of leg 
flexion to 60 degrees or more and limitation of leg extension 
to 5 degrees or less and without moderate or greater 
recurrent subluxation or lateral instability.

3.  There is objective evidence that the veteran has a 
painful and tender post-surgical scar on his right knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of a total right knee 
medial meniscectomy, based on instability, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257 (2000).

2.  The criteria for the assignment of a separate rating 
greater than 10 percent for the service-connected right knee 
disability on the basis of resulting arthritis and functional 
loss due to pain have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5010, 5260, 5261 (2000).

3.  The criteria for a separate 10 percent rating for a right 
knee post surgical scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(2000).

4.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of left knee arthroscopy 
for internal derangement, based on instability, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257 (2000).

5.  The criteria for the assignment of a separate rating 
greater than 10 percent for the service-connected left knee 
disability on the basis of resulting arthritis and functional 
loss due to pain have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
disabilities.  As the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability will be considered during the entire period from 
the grant of service connection to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with numerous recent VA 
examinations, and there are recent VA outpatient treatment 
records too.  There is no indication in the record that there 
are any pertinent outstanding treatment records.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Knees.

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  In this case, multiple ratings have been assigned 
for each knee.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  A 10 percent evaluation is warranted 
where leg flexion is limited to 45 degrees.  Where limitation 
is at 60 degrees or more a noncompensable evaluation is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 10 percent evaluation is warranted where extension is 
limited to 10 degrees.  Where limitation is 5 degrees or 
less, a noncompensable evaluation is applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The veteran was afforded a VA examination in February 1998.  
The veteran reported a history of several knee operations 
between 1985 and 1993.  He reported that they consisted of 
debridement of cartilage, and he was told of degenerative 
arthritis of both knees.  On physical examination there was 
active range of motion of the knees on the right initially 
from 0 to 105 degrees and, later on in the examination, 0 to 
130 degrees.  On the left he initially could flex 0 to 110 
degrees and later to 130 degrees.  There was no knee 
effusion.  Leg lengths were equal.  The thigh and calf 
circumferences were equal on measurement.  On manual muscle 
tests there was no weakness in groups operating about the 
ankles, knees and hips.  There was no ligament instability.  
A long medial parapatellar surgical scar was noted on the 
right knee.  McMurray's sign was not present.  There was no 
tenderness over the synovial outlines or over the joint 
lines.  There was no boggy synovium.  With extension, even 
against resistance, there was no crepitus.  Lachman's sign 
was not present.  Deep tendon reflexes were normal, but 
reinforcement was necessary at the patellar regions.  
Sensation was decreased to vibration at the ankles, but pain 
sensation that he reported was decreased over the lateral 
right calf.  This was not in the anatomical area and was not 
consistent during the entire examination.  Degenerative 
arthritis of the right knee was diagnosed.  

X-rays of the knees from October 1998 through January 1999 
demonstrated pronounced right knee osteoarthritis but not so 
much so on the left.

The veteran was afforded another VA examination in August 
1998 for his right knee and right thumb.  His knee showed a 
well-healed scar over the medial joint line.  He was very 
tender to palpation over the medial joint line and slightly 
tender over the lateral joint line.  He had a negative 
McMurray's, negative pivot shift, negative anterior and 
posterior drawer.  There was negative Lachman's.  There was 
no joint effusion and normal mobility.  His knee was stable 
to varus and valgus stress at 0 and 30 degrees.  Sensation 
was intact to light touch in all dermatones.  Assessment was 
mild medial compartment degenerative joint disease, right 
knee, status post open meniscectomy in 1977.  

The veteran was afforded another examination in September 
1998.  At that juncture his chief complaint was left knee 
pain.  He reported multiple arthroscopic debridements of the 
left knee including a partial lateral meniscectomy in 1993.  
He reported that most of his pain was in the anterior aspect 
of the knee.  He had positive mechanical symptoms of popping 
and catching, intermittent swelling, anterior knee pain with 
stair climbing, with kneeling, and with his knees bent for 
long periods of time.  On physical examination of his left 
knee, range of motion was 0 to 110 degrees.  He had 
three-plus retropatellar crepitus.  He had a positive right 
patellar grind test.  He was stable to varus and valgus 
stress.  He had a negative anterior and posterior drawer.  
Lachman's was negative as was McMurray's test.  He had some 
mild lateral joint line tenderness.  He was quite tender over 
the medial and lateral patellar facets.  He was 
neurovascularly intact distally.  He had a positive on one 
leg squat test on the left.  X-rays of the left knee showed 
some evidence of patellofemoral degenerative arthritis with 
an osteophyte on the medial facet and on the superior pole of 
the patella.  All other compartments appeared to be well 
preserved.  Impression was left knee patellofemoral 
degenerative arthritis with patellofemoral pain syndrome.

The veteran was afforded a right proximal tibial osteotomy in 
November 1998.  He was awarded a temporary total evaluation 
for the period from November 25, 1998, to February 1, 1999.  
Treatment notes from February 19, 1999, report the veteran 
being given guidelines for progressive ambulation.  He was 
able to ambulate with a cane for a distance of less than 500 
feet without any discomfort or problems.  He was anticipating 
discharge to home at that time.

The veteran was afforded a left partial medial meniscectomy 
in October 1999.  He was also awarded a temporary total 
evaluation for the period from October 12, 1999, to December 
1, 1999.  

The veteran was afforded another VA examination in January 
2000.  On physical examination of his right knee, the veteran 
demonstrated range of motion from 0 to 125 degrees that was 
pain-free.  He could passively flex to 130 degrees.  His knee 
was stable to varus and valgus stresses beyond 30 degrees.  
He had a negative Lachman's, negative anterior and posterior 
drawer.  He had some mild tenderness to palpation over the 
anterior medial aspect of his knee joint over his prior 
incision on the right knee.  He had no lateral joint line 
tenderness.  He had some crepitation in flexion and extension 
of the patellofemoral joint.  He was neurovascularly intact 
distally.  With regard to his left knee, he had range of 
motion from 0 to 135 degrees.  His knee was stable to varus 
and valgus stress at 0 and 30 degrees.  He had a negative 
Lachman's, negative anterior and posterior drawer sign.  He 
had some mild anterior medial joint line tenderness and some 
pain in the distal patella.  He had no lateral joint line 
tenderness.  He was neurovascularly intact distally.

Apart from the knee arthritis, the RO has apparently assigned 
10 percent ratings by analogy to "other" impairment of the 
knee under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.20, 
4.27.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
will be assigned for an impairment of the knee manifested by 
slight recurrent subluxation or lateral instability.  A 20 
percent rating will be assigned for an impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability.  The preponderance of the evidence is against 
any higher evaluation thereunder because of the absence of 
evidence demonstrating a disability approximating moderate 
recurrent subluxation or lateral instability.

The Board observes that in the alternative the veteran could 
have been evaluated pursuant to Diagnostic Code 5259, which 
also provides a 10 percent evaluation for post removal of a 
semilunar cartilage, symptomatic.  However, evaluation 
thereunder would bring into question the propriety of 
separate evaluations for arthritis in light of overlapping 
symptomatology and potential violations of the rule against 
pyramiding contained in 38 C.F.R. § 4.14 (2000).

In this case, the VA joints examinations report nearly full 
flexion and full extension.  See 38 C.F.R. § 4.71, Plate II 
(showing that normal extension and flexion of the knee is 
from 0 to 140 degrees).  In this regard, the Board notes that 
VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate 
pathology, particularly in ratings involving limitation of 
range of motion.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98 (Aug. 14, 
1998).  However, there is insufficient evidence of functional 
loss and left knee pathology to support a conclusion that a 
rating in excess of 10 percent is warranted under Diagnostic 
Code 5261.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.

Notwithstanding, the Board also observes that in the January 
2000 examination the examiner noted mild tenderness to 
palpation over the surgical incision on the right knee.  For 
scars not located on the head, face, or neck, a 10 percent 
rating is provided for a superficial poorly nourished scar 
with repeated ulceration, 38 C.F.R. § 4.118, Diagnostic Code 
7803, or for a superficial, tender and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Under the circumstances, a 10 percent evaluation is 
warranted for the tender scar.  Diagnostic Code 7804 does not 
provide for a higher schedular rating, and there is no 
evidence that the veteran's scar is disabling in a manner 
beyond that contemplated by his current evaluations under 
Diagnostic Code 7804.

Conclusion

Evaluation of the veteran's conditions under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled knee joints.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5256 pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care beyond that already contemplated by the 
several total ratings for convalescence.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to the assignment of a higher disability 
evaluation for left knee injury with degenerative changes is 
denied.

Entitlement to the assignment of a higher disability 
evaluation for residuals of left knee arthroscopy for 
internal derangement is denied.

Entitlement to a separate 10 percent rating for a tender post 
surgical scar right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to the assignment of a higher disability 
evaluation for right knee degenerative joint disease is 
denied.

Entitlement to the assignment of a higher disability 
evaluation for residuals of a total right knee medial 
meniscectomy is denied.


REMAND

In July 2000, the veteran presented with right thumb extensor 
compartment decompression which was accomplished at that time 
without any complications noted.  The preoperative diagnosis 
was right thumb pain with restriction on adduction and full 
extension secondary to extensive tendon compartment scarring 
from a trauma in 1979.  A physician's note dated July 21, 
2000, indicated that the veteran would require four weeks to 
recover from surgery.  However, a post surgical examination 
is not of record, and the Board is of the opinion that such 
an examination is necessary to properly evaluate the 
disability at issue.

The veteran's right thumb disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5224, which provides for a 10 percent evaluation where there 
is favorable ankylosis of a thumb and a 20 percent evaluation 
where there is unfavorable ankylosis.  The determination of 
whether ankylosis is favorable or unfavorable depends upon 
whether the veteran can bring his thumb to within two inches 
(5.1 cms.) of the transverse fold of the palm.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5220.

Examiners have not reported whether it was possible for the 
veteran to bring his thumb to within two inches of the 
transverse fold of the palm.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.

Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  A VA examination should be scheduled 
and conducted, in order to determine the 
severity of the veteran's right thumb 
disability.  Specifically, it should be 
determined whether the veteran has motion 
of his right thumb to within two inches 
or 1.5 centimeters) of the median 
transverse fold of the palm.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.  The examiner should state 
whether the veteran's right thumb is 
favorably or unfavorably ankylosed.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 

appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

